Citation Nr: 1621684	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-30 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for upper right shoulder tumor, to include as due to herbicide exposure or as secondary to prostate cancer. 

2. Entitlement to service connection for upper left arm tumor, to include as due to herbicide exposure or as secondary to prostate cancer.

3. Entitlement to service connection for lung cancer, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. The September 2011 rating decision denied the Veteran's service connection claims for upper right shoulder and left arm tumors, and the May 2015 rating decision denied the Veteran's lung cancer service connection claim.

The issue of entitlement to service connection for lung cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a benign upper right shoulder lipoma.

2. The Veteran has a benign upper left arm lipoma.

3. The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's upper right shoulder lipoma was  incurred in or is otherwise etiologically related to service, to include as due to in-service herbicide exposure.

4. The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's upper right shoulder lipoma is  proximately due to,  the result of, or chronically aggravated by, his service-connected prostate cancer.

5. The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's upper left arm lipoma was incurred in or is otherwise etiologically related to service, to include as due to in-service herbicide exposure.

6. The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's upper left arm lipoma is  proximately due to, the result of, or chronically aggravated by, his service-connected prostate cancer.


CONCLUSIONS OF LAW

1. The criteria for service connection for an upper right shoulder tumor have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2. The criteria for service connection for an upper left arm tumor have not been met. 38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

These claims were previously remanded by the Board in June 2015 to allow for additional development. At that time, the RO was instructed to: (1) Ascertain from the Veteran whether additional private medical records existed that had not yet been associated with the record; (2) obtain the Veteran's VA treatment records from March 2015 to the present; (3) schedule the Veteran for a new VA examination to determine the etiology of his upper right shoulder and left arm tumors; and                     (4) readjudicate the claims and issue a Supplemental Statement of the Case (SSOC) if either remained denied. 

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). 

Here, the Board finds that the AOJ has substantially complied with its remand orders of June 2015. Updated VA treatment records have been obtained and associated with the claims file, and the Veteran has not indicated that additional private medical records exist. Further, the Veteran underwent VA examination in November 2015, and a subsequent SSOC was issued the following month. Accordingly, the Board finds that the Veteran's right to substantial compliance with prior remand directives has been met. 

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In two letters dated April 2010 and August 2011, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA and private treatment records, and the Veteran has not indicated that additional records exist. A VA medical opinion was obtained in October 2015, and the Veteran underwent subsequent VA examination in November 2015. The accompanying reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board acknowledges that the RO issued an SOC denying the Veteran's claims in October 2015, prior to receipt of the November 2015 VA examination report. However, the Board deems this a harmless error, as a subsequent SSOC was issued in December 2015 upon the RO's review of the November 2015 examination report. Accordingly, this error did not affect the essential fairness of the adjudication of the claims. Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Additionally, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014. During this hearing, the Veteran, his wife, and his representative presented oral arguments in support of his claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issues on appeal and asked the Veteran specific questions concerning the etiology of his disabilities. The hearing focused on the elements necessary to substantiate the service connection claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Additionally, the VLJ solicited information as to any potential outstanding evidence.  Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claims.

Legal Criteria and Analysis

The Veteran contends that service connection is warranted for an upper right shoulder tumor and an upper left arm tumor. As there are several avenues by which service connection may be established, the Board will address each in turn. 

Direct Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

Here, there is competent evidence that the Veteran currently suffers from the claimed conditions. VA treatment records indicate that the Veteran was diagnosed with lipoma of the medial upper left arm in June 2005. At that time, marked solar damage of the forearms, posterior neck, face, and hands was also observed. Further, the Veteran underwent VA examination in November 2015. At that time, the VA examiner reported that the Veteran had a mass on the posterior right shoulder and a smaller mass on the inside of the upper left arm, and diagnosed the Veteran with lipoma. Accordingly, the Board finds that the first Shedden element has been met.

Further, there is competent evidence of an in-service event. The Veteran's service treatment records do not indicate that the Veteran developed or was treated for these tumors during service. However, as noted in the Board's previous June 2015 decision granting service connection for prostate cancer, the Veteran's in-service exposure to herbicides has been conceded in this case. Accordingly, the Board finds that the second Shedden element has been met.

However, the Board finds that no nexus exists between the Veteran's tumors and his in-service herbicide exposure. The Veteran's VA and private treatment records are silent on the matter of etiology. Further, both the October 2015 and November 2015 VA physicians have asserted negative nexus opinions. Upon review of the Veteran's claims file, the October 2015 VA physician opined that it is less likely than not that the Veteran's tumors were etiologically related to herbicide exposure during service. In doing so, the physician stated that lipomas are benign fat cell tumors not associated, causally or by permanent worsening, with exposure to herbicides. The physician further stated that medical literature indicates no association between lipomas and Agent Orange exposure. 

A negative nexus opinion was also asserted by the November 2015 VA examiner. Upon examination, the VA examiner opined that it is less likely than not that the Veteran's tumors were etiologically related to military service, and specifically to in-service herbicide exposure. The examiner noted that lipomas are a random occurrence not known to be due to toxins, and that lipomas are not considered a presumptive condition related to Agent Orange exposure. 

In making its determination, the Board does not disregard the Veteran's assertion that a nexus exists between his tumors and his in-service herbicide exposure. However, the Veteran is only competent to report symptoms observed through the use of his senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

As such, the Board finds that direct service connection has not been established in this case. 

Secondary Service Connection

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

The Board has already determined that the Veteran currently suffers from upper right shoulder and left arm tumors. As such, secondary service connection may be warranted in this case if it is found that the Veteran's tumors were caused or chronically aggravated by his service-connected prostate cancer.

However, the competent medical evidence of record does not indicate that such a causal relationship exists. Again, the Veteran's VA and private treatment records are silent on the matter. Further, the October 2015 physician opined that it is less likely than not that the Veteran's tumors were proximately due to or aggravated by his service-connected prostate cancer. In doing so, the physician stated that lipomas are not associated, causally or by permanent worsening, with prostate cancer, and that medical literature indicates no link between the two. The November 2015 examiner similarly opined that it is less likely than not that the Veteran's tumors were proximately due to, the result of, or chronically aggravated by, service-connected prostate cancer.  Again, the examiner indicated that lipomas are a random occurrence. 

Accordingly, the Board finds that secondary service connection is not warranted in this case. The record contains no evidence indicating a link between the Veteran's tumors and his service-connected prostate cancer, and medical literature does not indicate that any such relationship exists. Instead, lipomas have been identified as randomly occurring events with no known association to prostate cancer. 

Further, the Board acknowledges the Veteran's belief that his tumors are causally related to his service-connected prostate cancer. However, the etiology of such tumors falls outside the realm of the common knowledge of a layperson. See Jandreau, 492 F.3d at 1377 n.4. As the Veteran has not been shown to have any specialized medical skills or training, he is not competent to provide an etiological opinion on the matter. Consequently, the Board attributes greater weight to the VA physicians' opinions, as they were provided by trained medical professionals who considered the entirety of the Veteran's medical history before asserting negative nexus opinions. 

Presumptive Service Connection

Finally, the circumstances of the Veteran's case also raises the question of whether presumptive service connection is warranted.

First, certain chronic disabilities will be presumed to have been incurred during service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). Although tumors are one such chronic disability, they must be malignant or of the brain, spinal cord, or peripheral nerves to qualify for presumptive service connection. Here, the record establishes that the Veteran's tumors are benign, and did not manifest until approximately 2005, nearly forty years after his exit from service. As such, presumptive service connection based upon a chronic disability is not warranted. 

Further, presumptive service connection may be available for certain diseases associated with exposure to herbicide agents. 38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§3.307(a)(6), 3.309(e) (2015). However, benign lipoma is not among the diseases presumptively linked to herbicide exposure, such that presumptive service connection based upon herbicide exposure is not warranted. 

As the Veteran's case does not satisfy any of the theories by which service connection may be established, the Board must deny the claims at this time. 


ORDER

Entitlement to service connection for an upper right shoulder tumor is denied. 

Entitlement to service connection for an upper left arm tumor is denied.


REMAND

The Veteran has also raised a claim for entitlement to service connection for lung cancer. Unfortunately, the Board finds that additional development is necessary prior to adjudication of this claim. 

Specifically, the Veteran's claim was denied in a May 2015 rating decision upon the RO's determination that the condition was not etiologically related to service. The Veteran properly filed a Notice of Disagreement in June 2015, thereby placing the claim in appellate status and necessitating the issuance of a Statement of the Case (SOC).

Failure to issue an SOC renders a claim procedurally defective and requires a remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015). Here, the AOJ has not yet issued an SOC regarding this issue. As such, a remand is now required such that an SOC may be provided to the Veteran. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The Board notes that this claim will only be returned to the Board after issuance of the SOC if the Veteran files a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC addressing his claim for entitlement to service connection for lung cancer, to include as due to herbicide exposure. The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2015).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


